DETAILED ACTION
Status of the Application
Claims 1-6, 9-13, 15, 17 and 20-27 are currently pending in the instant application.  Claims 1, 9, 12, 17 and 21-24 are currently amended.  Claims 25-28 are newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 25 recites a battery cell wherein the cathode is a lithiated and/or non-lithiated form of a metal sulfide having a surface on which electrically conductive carbon is located; claim 26 recites a battery cell wherein the cathode is a lithiated and/or non-lithiated form of a metal sulfide having a surface on which carbon nanotubes are located; and claim 27 recites a battery cell wherein the cathode is a lithiated and/or non-lithiated form of a metal sulfide within which sulfur particles are present.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted January 3, 2022, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0226816) in view of Yerramalli et al. (US 2011/02069980).  
Regarding claim 1, Yoshida et al. teaches a battery cell comprising:
a solid-state electrolyte (SSE) comprising:
a solid-state dense region (paras. [0034] and [0035]); and 
a solid-state first porous region (3a; Fig. 5) having a porosity of 40% to 90% {para. [0014], [2]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}; 
wherein an anode material is disposed in pores of at least a portion of the first porous region (paras. [0031] and [0032]; the disclosed electrode may be an anode; the active material is within the pores of the first porous region and on the portions of the first porous region where it abuts); and 
wherein the cathode is lithiated (para. [0073]).  
Yoshida et al. is silent regarding the battery cell comprising a cathode contacting the SSE and wherein the cathode is a lithiated and/or a non-lithiated form of metal sulfide selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, FeS, and NiS.  However, Yerramalli et al. teaches that it is known in the art to have a battery comprising a solid electrolyte further comprising a sulfur additive that may be disposed in the cathode wherein the sulfide additive may be iron sulfide or molybdenum sulfide (para. [0029]; the addition of the sulfur additive results in a sulfide cathode contacting the SSE).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Yoshida et al. by incorporating a sulfur containing additive such as iron sulfide or molybdenum sulfide in order to prevent recrystallization of salts and grain grown within the cathodic material (Yerramalli et al., para. [0029]; As a result of the instant modification, the battery cell of modified Yoshida et al. comprises a cathode that is a non-lithiated form of metal sulfide that is iron sulfide or molybdenum sulfide. One of ordinary skill expects that the cathode is a lithiated form of a metal sulfide during the charging and discharging of the battery cell.).
Modified Yoshida et al. is silent regarding a solid state dense region having a porosity of less than 5%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of the solid-state dense region of modified Yoshida et al. such that the solid-state dense region has a porosity of less than 5% when doing so contributes to improved electrochemical properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 2, modified Yoshida et al. teaches a battery cell wherein the anode material comprises lithium metal (para. [0074]).  
Regarding claim 3, modified Yoshida et al. teaches a battery cell wherein the anode material is lithium (para. [0074]).  
Regarding claim 10, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable up to 400 °C.  
Regarding claim 11, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature up to 300 °C.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Gordon (US 2009/0136830).
Regarding claims 4 and 5, modified Yoshida et al. is silent regarding a battery cell wherein the anode material comprises sodium metal and wherein the anode material is sodium metal.  However, Gordon teaches that it is known in the art for a battery to have an anode material comprising sodium metal and wherein the anode material is sodium metal (para. [0026]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the battery cell of modified Yoshida by substituting the metal anode of modified Yoshida et al. with the anode material of Gordon as one alkali metal may be substituted with another alkali metal.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ryu et al. (US 2013/0323603).

Regarding claim 6, modified Yoshida et al. is silent regarding a battery cell wherein the pores contain melted anode material.  However, Ryu et al. teaches a battery cell wherein the pores contain melted anode material (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the pores contain melted anode material as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 9, modified Yoshida et al. is silent regarding a battery cell wherein the metal sulfide is TiS2.  However, Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. [0009]). 

Claims 12, 15, 16 and 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ohta et al. (US 2011/0244337).
Regarding claim 12, modified Yoshida et al. teaches a cathode that is a lithiated and/or a non-lithiated form of metal sulfide as taught in the rejection of claim 1 above.  Modified Yoshida et al. is silent regarding a battery cell wherein the SSE is a lithium garnet solid-state electrolyte (SSE); the anode material comprises a lithium metal anode material, and the anode material in contact with the lithium-garnet SSE.  However, Ohta et al. teaches that it is known in the art for a battery cell to have a SSE that is a lithium garnet solid-state electrolyte (SSE) (para. [0008] and [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SSE of modified Yoshida et al. by substituting the lithium garnet SSE of Ohta et al. for the SSE of modified Yoshida et al. in order to create a battery with high stability, a wide potential window and high lithium ion conductivity (Ohta et al., para. [0008]).  As a result of the instant modification, modified Yoshida et al. teaches a battery cell wherein the SSE is a lithium garnet solid-state electrolyte (SSE); the anode material comprises a lithium metal anode material, and the anode in contact with the lithium-garnet SSE.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 15, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable for charging and discharging at 150 °C.  
Regarding claim 16, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide and the metal sulfide is non-lithiated form of a material selected from MoS2 and FeS (Yerramalli et al., para. [0029]).
Regarding claim 18, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide and the sulfide cathode further comprises carbon nanotubes located on a surface of the metal sulfide (Yoshida et al., para. [0071]; the positive electrode comprises carbon nanotubes; therefore, the metal sulfide comprises carbon nanotubes located on a surface of the metal sulfide).  
Regarding claim 19, modified Yoshida et al. teaches a battery cell wherein the sulfide cathode further comprises an electrically conductive carbon located on a surface of the metal sulfide (Yoshida et al., para. [0071]; the positive electrode comprises carbon nanotubes; therefore, the sulfide cathode further comprises an electrically conductive carbon located on a surface of the metal sulfide).
Regarding claim 20, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable from 60 to 150 °C to charge and discharge the battery.  
Regarding claim 21, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 80-150 °C.  
Regarding claim 22, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 100-150 °C.
Regarding claim 23, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 150 °C.
Regarding claim 24, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging the battery cell during or after contact with a flame.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Ryu et al. (US 2013/0323603).  
Regarding claim 13, modified Yoshida et al. teaches a battery cell wherein the lithium metal anode material is present in pores of the first porous region (paras. [0031] and [0032]).  Modified Yoshida et al. is silent regarding a battery cell wherein the lithium metal anode material is in a melted state (para. [0048]).  However, Ryu et al. teaches a battery cell wherein the pores contain melted anode material (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the pores contain melted anode material as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Hwang et al. (US 2008/0118836).  
Regarding claim 14, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide as described in the rejection of claim 1 above.    Modified Yoshida et al. is silent regarding a battery cell wherein the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as particles within the metal sulfide.  However, Hwang et al. teaches a battery cell wherein the cathode active material includes an inorganic additive that can comprise both TiS2 and FeS (paras. [0015], [0020] and [0021]; corresponds to the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as particles within the metal sulfide).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as particles within the metal sulfide as taught by Hwang et al. when doing so improves the physical strength of the cathode and improves the conductivity of the cathode (Hwang et al., para. [0085]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 17, modified Yoshida et al. is silent regarding a battery cell wherein metal sulfide is non-lithiated TiS2.  However, Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2; corresponds to the metal sulfide and the metal sulfide is non-lithiated TiS2; one of ordinary skill expects that the metal sulfide is lithiated during the charging and discharging of the battery cell), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. [0009]).  As a result of the instant modification, modified Yoshida et al. teaches a battery cell wherein the metal sulfide and the metal sulfide is non-lithiated TiS2.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues:  The Applicant submits that neither Yoshida et al. nor Yerramalli et al. teach or suggest a cathode that is a lithiated and/or non-lithiated form of a metal sulfide selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, and NiS, as required by claim 1.  In the first instance, the present Office action acknowledges that Yoshida et al. is silent regarding a metal sulfide cathode.  The Applicant submits that Yerramalli et al. also fails to teach or suggest a metal sulfide cathode.  Yerramalli et al. teaches that suitable materials for use as a cathodic material include aluminum, nickel, zinc, copper, chromium, antimony, arsenic, tungsten, molybdenum, and iron (Yerramalli et al. at [0026] - [0028]). None of these cathodic materials are described in Yerramalli et al. as being metal sulfides.  
Yerramalli teaches, however, that: 
“A sulfur or a phosphorous containing additive may be disposed in the cathodic material. The presence of sulfur or phosphorous in the cathode prevents recrystallization of salts and grain growth. For example, elemental sulfur, sodium sulfide or other metal sulfides such as zinc sulfide, iron sulfide, molybdenum sulfide, and etc., may be disposed in the cathode.” [0029] (emphasis added).
Therefore, Yerramalli teaches disposing a sulfur or phosphorus additive in the cathode material for the stabilization of the cathode material to prevent recrystallization and grain growth, not as an active cathode material.  Applicant notes that at least one definition of “additive” is (emphasis added):  “a substance added to another in relatively small amounts to effect a desired change in properties” (additive, noun, Webster’s online dictionary, obtained from , retrieved May 4, 2022).  Clearly, if a person of ordinary skill in the art found any reason to modify the metal cathode material of Yoshida et al. with the teachings of Yerramalli et al., the cathode material required by the presently claimed invention would not result. At most, such a modification of Yoshida et al. with Yerramalli et al. would result in a metal cathode that includes a metal sulfide additive added in relatively small amounts, and not a cathode that is a lithiated and/or non- lithiated form of a metal sulfide selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, and NiS.  Moreover, it would not have been obvious to further modify Yoshida et al. with Yerramalli et al. to result in the cathode as claimed in claim 1, at least because doing so would include removing one or more of the suitable materials (see 0027-0028, Yerramalli et al.) from the cathode of Yerramalli et al. Without these suitable materials, there would be no material to add the sulfur or a phosphorous containing additive to, in relatively small amounts.  Therefore, it would not be obvious to modify the teachings of Yoshida et al. with Yerramalli et al., at least because 1) the combination does not result in claim 1, and 2) the combination would require changing the principle of operation of Yerramalli et al., contrary to MPEP 2143.01, by removing one or more of the suitable materials from the cathode of Yerramalli et al.  In addition, it would not be obvious to modify the teaching of Van Berkel as proposed in the Office Action with Holme at least because 1) the combination does not result in claim 1, and 2) the combination would require changing the principle of operation of Van Berkel contrary to MPEP 2143.01, by not “back-filling” the void spaces of Van Berkel with polymer.  At least because of their dependence from claim 1, or their use of the elements of claim 1, claim 2-3, 7, 8, 10, and 11 are also unobvious over the cited art.
It is the Office’s position that the claim 1 does not preclude the claimed cathode from comprising a metal sulfide additive.  To explain, one of ordinary skill in the art understands that a cathode or positive electrode may comprise including, but not limited to, a cathode active material, a binder and/or one or more additives, i.e. a metal sulfide.  The Applicant is arguing that because an additive is added in relatively small amounts that the cathode is not lithiated and/or a non-lithiated form of a metal sulfide.  It is the Office’s position that at least a portion of the cathode is a lithiated and/or a non-lithiated metal sulfide.  Additionally, it is the Office’s position that the Applicant has not claimed a cathode active material consisting of a metal sulfide.  
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a cathode active material consisting of a metal sulfide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office disagrees with Applicant’s allegation that by modifying Yoshida et al. with Yerramalli et al. that one of more of the suitable materials from the cathode of Yerramalli et al. is removed.  Yerramalli et al. is brought in as a secondary reference to only teach disposing a sulfur or phosphorus additive in the cathode material for the stabilization of the cathode material to prevent recrystallization and grain growth (para. [0029]).  The benefits taught in para. [0029] of Yerramalli et al. are the same benefits expected by incorporating the metal sulfide into the cathode of Yoshida et al.  As a result, the instant rejection is being maintained.  
Applicant argues: The Examiner states (emphasis added) “Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2), to provide improved performance (para. [0009]),” (Office Action, pg. 8). Swift teaches at paragraph 0009 (emphasis added): “Typical thermal batteries make use of what is essentially a monolithic cathode material. While the cathode may contain components other than active cathode material such as, for example, the electrolyte to provide flooding and a lithiation additive (i.e., a lithium compound other than a lithium salt) to control voltage, conventionally there is only one active material such as, for example, a metal oxide (e.g., FeO) or metal sulfide (e.g., CoS2 or FeS2). Some research has been performed on incorporating additives of other sulfides to provide improved performance, such as Walsh et al. in U.S. Pat. No. 3,992,222, who examined FeS2 cathodes incorporating a second sulfide as an additive to result in improved performance. The sulfides that were examined, however, were limited to single metal sulfides, such as titanium disulfide, nickel sulfide, or cerium sulfide.” (Swift at 0009)  Swift teaches FeS2 cathodes incorporating titanium disulfide or nickel sulfide as an additive, i.e., “a substance added to another in relatively small amounts to effect a desired change in properties” (additive, noun, Webster’s online dictionary, obtained from , retrieved May 4, 2022, emphasis added). Applicant submits that many of the arguments made to show the patentability of claim 1 can be made, mutatis mutandis, to show the patentability of claim 9.
It is the Office’s position that the same responses applicable to the arguments presented regarding claim 1 are applicable to the arguments regarding claim 9.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724